Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 1 of 15 PageID: 3603



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY



    LIRIETH WEST,
                                                                Memorandum and Order
                 Plaint

       v.                                                Civil Action No. 3:17-cv-08894-PGS-DEA

    ROBERT DE BLOCK, et al.,

                 Defendants.




            Presently before the Court are summary judgment motions filed by the Defendants/Third-

Party Plaintiffs (ECF No. 25) and the Third-Party Defendant (ECF No. 24). This is a personal

injury case involving an injury Plaintiff sustained while at a church-related hayride and bonfire

event in Blairstown, New Jersey. This Court has diversity jurisdiction under 28 U.S.C.         §   1332.

For the reasons stated herein, the Defendants/Third-Party Plaintiffs’ summary judgment motion is

denied, except that of Phebe De Block whose motion is granted, and the Third-Party Defendant’s

motion is granted.

            The parties in this case are: Plaintiff, Lirieth West (“Plaintiff”); Defendants/Third-Party

Plaintiffs, Samuel Robert De Block’ and Eugenia De Block, who are husband and wife (the “De

Blocks”), and Phebe De Block (Robert’s mother); and Third-Party Defendant, Calvary Bible

Church of East Stroudsburg, Inc. (“Calvary”).




I
  “Samuel Robert De Block” is Mr. De Block’s full name, but he goes by his middle name,
“Robert.” (See Deposition of Samuel Robert De Block 10:10-15, Mar. 20, 2019, Ex. H to Del
Bove Cert., ECF No. 25-12). As such, he will be referred to as “Robert.”

                                                     1
Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 2 of 15 PageID: 3604



           There are no facts alleging that Phebe De Block was involved in any manner with the

incident at issue in this case. Therefore, Phebe De Block’s summary judgment motion is granted.

                                                     I.

        Plaintiff Lirieth West resides in East Stroudsburg, Pennsylvania, and was a parishioner at

Calvary at the time of the incident at issue here. (Compl.     ¶   1, ECF No. 1).

        Calvary is a Christian church located in East Stroudsburg, Pennsylvania.                    (Calvary

Statement of Material Facts (“Calvary SOMF”)     ¶   14, ECF No. 24-1). Calvary is also a 501(c)(3)

non-profit corporation incorporated in the Commonwealth of Pennsylvania. (Calvary SOMF                      ¶
10).

        The De Blocks own, operate, and reside at a 4.7-acre commercial farm in Blairstown, New

Jersey, where Plaintiff sustained her injuries. (De Block Statement of Material Facts (“De Block

SOMF”) ¶5, ECF No. 25-2); (see Pl.’s Counterstatement of Material Facts (“PCSOMF”) ¶3, ECF

No. 31).    Robert is a farmer while his wife, Eugenia, is a housewife and occasional farmer.

(PCSOMF      ¶   3). The De Blocks are longtime parishioners of Calvary, and Robert De Block has

served as a member of Calvary’s Board of Elders, the church’s spiritual governing board, for

several years. (De Block SOMF      ¶   16).

       For the past several years, Calvary has sponsored an autumn social outing (the “Fellowship

Event”) at the De Blocks’ farm in Blairstown. (Id.        ¶ 7-1 1).    The Fellowship Event was free of

charge and consisted of a hayride followed by a bonfire. (Id.         ¶ 5,   11). The purpose of the event

is to allow for Calvary’s parishioners and their families, as well as a few non-Calvary members,

to socialize with one another outside of a normal church setting. (Id.        ¶ 6).   The parties dispute the

exact year in which the Fellowship Event was first held, but it appears that the event began in the




                                                 2
Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 3 of 15 PageID: 3605



mid-to-late 2000s, and occurred almost annually thereafter, including 2015, the year in question.

(See PCSOMFf 3).

        The incident at issue took place at the Fellowship Event on the evening of October 25,

2015. (De Block SOMF             ¶   5). The event began at approximately 5:30 p.m. and ended around

10:00 p.m. (See id.       ¶   17). Roughly fifty to sixty people were in attendance, and most people in

attendance, including Plaintiff, were not farmers and did not possess farming experience.

(PCSOMF     ¶   3). The event had been advertised in Calvary’s bulletin, and the Pastor announced

the event to the congregation during church services for a few weeks leading up to the event. (De

Block SOMF ¶ 9).

        There were multiple wagons hitched to tractors for the hayride. (PCSOMF             ¶   1). Each

wagon had hay spread along the floor, and bales of hay were used as seats on the wagons as well

as for steps onto and off the wagons. (Id.       ¶   1, 3). Robert De Block provided and loaded all the

bales of hay. (Id.    ¶   3); (see Robert De Block Dep. 36:24-25, 63:12-18). The dimensions of the

hay bales were 14 inches x 18 inches x 33 inches. (PCSOMF ¶ 3); (De Block SOMF              ¶ 20).   The

bales of hay were not secured and could easily move if someone stepped on them. (PCOSMF                ¶
3). Robert De Block and other Calvary parishioners set up the wagons and tractors for the hayrides,

while Eugenia De Block assisted with the bonfire setup. The Fellowship Event attendees did not

sign any liability waivers for the activities.

        Plaintiff attended the Fellowship Event with her then-husband and their three children. (De

Block SOMF       ¶   13). Plaintiff wore UGG boots to the event. (See Deposition of Lirieth West

141:21-22, Mar. 19, 2019, Ex. 10 to Del Bove Cert., ECFNo. 25-10). Plaintiff was seated in ared

wagon hitched to a John Deere tractor for the hayride. (De Block SOMF          ¶ 27).



                                                       3
Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 4 of 15 PageID: 3606



          At approximately 6:15 p.m., before the hayride began, however, and while the wagon and

tractor were still idle, Plaintiff attempted to descend from the wagon as she needed additional

blankets. As she turned herself backward to step down from the wagon onto a bale of hay that was

being used as a step (id.), Plaintiff alleges that as she put her left leg down, the hay bale moved,

causing her to fall backwards and strike the ground with her back and head. (Id.). Few people, if

any, witnessed the fall, but many attendees saw Plaintiff on the ground immediately afterward.

(Id.   ¶J9, 10, 12, 13).
          After she fell, Plaintiff alleges that she lost consciousness for an unknown period of time

and vaguely remembers the hayride or events thereafter. (PCSOMF         ¶ 2). Neither an ambulance
nor any emergency medical service was called. (De Block SOMF ¶ 43). Despite the fall, Plaintiff

returned to the wagon and participated in the hayride and the bonfire. (See West Dep. 153-159).

After she left the event, Plaintiff claims that she went to a hospital in East Stroudsburg,

Pennsylvania, where she received medical care. (Id. at 164:17-20). Plaintiff alleges that she

sustained numerous physical injuries to her head, neck, ankle, and back, as well as mental and

emotional injuries. (Compl.    ¶ 16).
          Plaintiff filed a one-count complaint on October 23, 2017, suing the De Blocks for

negligence. The complaint asserts that the De Blocks negligently caused Plaintiff her injuries

because they failed to provide a proper secured step to board and exit the wagon; failed to provide

an attendant to assist boarding and exiting the wagon; failed to warn her about stepping onto the

hay bale; and failed to adhere to state, local, and industry standards for steps and hand rails.

(PCSOMF ¶ 1); (see Compl.      ¶ 17-29). The De Blocks, on the other hand, allege that although no
specific individual was assigned to assist people board and alight the wagons, other assistance was

provided. (De Block SOMF         ¶ 21). The parties agree that Robert De Block provided to the


                                                  4
Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 5 of 15 PageID: 3607



    attendees verbal safety instructions about this conduct during the hayride, but the content of the

    instructions he provided is disputed. (PCSOMF ¶ 3); (De Block SOMF ¶ 25).

           The De Blocks subsequently filed a Third-Party Complaint against Calvary2 for common

    law contribution and indemnification arising out of Plaintifrs injuries, alleging, chiefly, that

Calvary sponsored and organized the event. (Third-Party Compi., ECF No. 15). Plaintiff has not

asserted any claims against Calvary. The De Blocks and Calvary both assert immunity from any

tort liability under New Jersey’s Charitable Immunity Act, N.J. Stat. Ann.      § 2A:53A-7, et seq.
                                                    II.

           Summary judgment is appropriate under Fed. R. Civ. P. 56 when the moving party

demonstrates that there is no genuine issue of material fact and the evidence establishes the moving

party’s entitlement to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323,

106 5. Ct. 2548, 2552, 91 L. Ed. 2d 265 (1986).

           A factual dispute is genuine if a reasonable jury could return a verdict for the non-movant,

and it is material if, under the substantive law, it would affect the outcome of the suit. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 5. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986); United

States ex rel. Greenfield v. Medco Health Sols., Inc., 880 F.3d 89, 93-94 (3d Cir. 2018). In

considering a motion for summary judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence; instead, the non-moving party’s




2
  This Court exercises diversity jurisdiction over the De Blocks and Calvary since they are citizens
of different states. See N.H Ins. Co. v. Diller, 678 F. Supp. 2d 288, 293 n.3 (D.N.J. 2009) (“Under
Fed. R. Civ. P. 14, it is not required that diversity of citizenship exist between the third-party
defendant and the [original] plaintiff, or that diversity of citizenship exist between defendant, as
third-party plaintiff, and the third-party defendant.”) (citing Spring City Corp. v. American Bldgs.
Co., 193 F.3d 165, 169 (3d Cir. 1999)).
                                                    5
Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 6 of 15 PageID: 3608



evidence “is to be believed and all justifiable inferences are to be drawn in his favor.” Marino v.

Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at 255).

        Once the moving party has satisfied its initial burden, the party opposing the motion must

establish that a genuine issue as to a material fact exists. Jersey Cent. Power & Light Co. v. Lacey

Twp., 772 F.2d 1103, 1109 (3d Cir. 1985). The party opposing the motion for summary judgment

cannot rest on mere allegations and instead must present actual evidence that creates a genuine

issue as to a material fact for trial. Anderson, 477 U.S. at 248; see also Ulirich v. United States

Secy. of Veterans Affairs, 457 F. App’x 132, 136 (3d Cir. 2012) (“[TIhe party opposing summary

judgment must support each essential element of the opposition with concrete evidence in the

record.”). “[U]nsupported allegations    .   .   .   and pleadings are insufficient to repel summary

judgment.” Schoch v. First Fidelity Bancorp., 912 F.2d 654, 657 (3d Cir. 1990); see also Fed. R.

Civ. P. 56(e) (requiring the non-moving party to set forth specific facts showing that there is a

genuine issue for trial).

        Moreover, only disputes over facts that might affect the outcome of the lawsuit under

governing law will preclude the entry of summary judgment. Anderson, 477 U.S. at 247-48;

Greenfield, 880 F.3d at 93. If a court determines, “after drawing all inferences in favor of [the

non-moving party], and making all credibility determinations in his favor that no reasonable jury
                                                                              -




could find for him, summary judgment is appropriate.” Alevras v. Tacopina, 226 F. App’x 222,

227 (3d Cir. 2007).

                                                      III.

        In determining the parties’ liabilities, the Court must decide whether New Jersey or

Pennsylvania law applies to the case. Plaintiff argues that Pennsylvania law applies while the De

Blocks and Calvary contend that New Jersey law applies. If New Jersey law applies, then New



                                                       6
Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 7 of 15 PageID: 3609



Jersey’s Charitable Immunity Act will govern Plaintiff’s claim; yet, if Pennsylvania law applies,

then the claim will proceed under a traditional tort law analysis, because Pennsylvania has no

charitable immunity statute.

        “[I]n a diversity action, a district court must apply the choice of law rules of the forum state

to determine what law will govern the substantive issues of a case.” Warriner v. Stanton, 475 F.3d

497, 499-500 (3d Cir. 2007) (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496, 61

S.Ct. 1020, 85 L.Ed. 1477 (1941)). Choice-of-law analyses are made on an “issue-by-issue basis,”

and, here, the Court is confronted with the issue of charitable immunity. See P. V. ex rel. T V. v.

Camp Jaycee, 197 N.J. 132, 143, 962 A.2d 453, 460 (2008).

        The first step in a choice-of-law analysis is to determine whether an actual conflict exists

between the potentially applicable laws. Mills v. Ethicon, Inc., 406 F. Supp. 3d 363, 373 (D.N.J.

2019); In reAccutane Litigation, 235 N.J. 229, 254, 194 A.3d 503, 517 (2018); Camp Jaycee, 197

N.J. at 143. If no conflict exists, a district court sitting in diversity applies the law of the forum

state. Mills, 406 F. Supp. 3d at 373; Accutane, 235 N.J. at 254; Camp Jaycee, 197 N.J. at 143.

       If, however, a conflict exists that may alter the outcome of the case, the court must then

determine which state has the “most significant relationship” to the claim at issue by weighing the

factors set forth in the Restatement (Second) of Conflict of Laws (1971). Mills, 406 F. Supp. 3d

at 373; Accutane, 235 N.J. at 254, 257; Camp Jaycee, 197, at 144-45. The most-significant

relationship test “embodies all the elements of [the State’s] former governmental-interest test and

adds a series of other factors deemed worthy of consideration.” Accutane, 235 N.J. at 257.

       On the issue of charitable immunity, an actual conflict exists between the laws of

Pennsylvania and New Jersey because of the New Jersey Charitable Immunity Act, which bars

negligence claims against beneficiaries of non-profit corporations organized exclusively for



                                                  7
Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 8 of 15 PageID: 3610



religious, charitable, or educational purposes.        See N.J. Stat. Ann. 2A:53A-7.        Conversely,

Pennsylvania abolished the doctrine of charitable immunity.            See Flagiello v. Pennsylvania

Hospital, 208 A.2d 193 (Pa. 1965).

        New Jersey law is presumed to apply because in actions involving “personal injury, the

local law of the state where the injury occurred determines the rights and liabilities of the parties[.]”

Restatement (Second) of Conflict of Laws       § 146 (1971). “That presumption may be overcome if
some other state has a more significant relationship with the parties and the occurrence based on

an assessment of each state’s contacts viewed through the prism of section 145 [of the

Restatement], which sets forth general principles for tort actions, and section 6, which lists

overarching choice-of-law principles.” Accutane, 235 N.J. at 259 (citation and internal quotation

marks omitted).

        Under section 145, the Court may consider the following contacts:

        (a) the place where the injury occurred,

        (b) the place where the conduct causing the injury occurred,

       (c) the domicile, residence, nationality, place of incorporation, and place of business of

           the parties, and

       (d) the place where the relationship, if any, between the parties is centered.

Restatement (Second) of Conflict of Laws      § 145(2).
       Here, the place of the relationship between the parties is based in Pennsylvania. Calvary

consistently holds services at its church in East Stroudsburg throughout the year. The Fellowship

Event was an extension of church services. It is held for only a few hours out of the year at the Dc

Blocks’ farm in New Jersey.




                                                   8
Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 9 of 15 PageID: 3611



        Furthermore, Calvary is incorporated in Pennsylvania, and Plaintiff is domiciled in

Pennsylvania. “Whether a charitable corporation can successfully assert the defense of charitable

immunity may be determined by the local law of the state where the plaintiff is domiciled and the

defendant incorporated rather than by the local law of the state where conduct and injury occurred.”

Restatement (Second) of Conflict of Laws       §   145 cmt. d (1971). It is true that the De Blocks are

New Jersey residents, but they regularly attend services at Calvary in Pennsylvania.

        The Charitable Immunity Act was passed by New Jersey legislature. “[I]t is elementary

that laws enacted by a state legislature must be assumed to apply only to institutions which are

either incorporated in or located within that state. Liberal construction of the statute which is

prescribed by N.J. Stat. Ann.   §   2A:53A—lO does not alter this assumption.” Feniello v. Univ. of

Pennsylvania Hosp., 558 F. Supp. 1365, 1368 (D.N.J. 1983). In Feniello, the New Jersey District

Court held that the Charitable Immunity Act was inapplicable to a Pennsylvania hospital where

the plaintiff was a New Jersey resident, suing for medical malpractice. Id. at 1367. The court

reasoned that New Jersey did not have a great interest in applying its own law to protect a

Pennsylvania corporation “at the expense of a New Jersey resident plaintiff.” Id. (citing Wuerffel

v. Westinghouse Corp., 148 N.J. Super. 327, 335, 372 A.2d 659, 663 (Law Div. 1977)).

       In Camp Jaycee, the New Jersey Supreme Court determined that Pennsylvania law applied

where the plaintiff’s parents sued the defendant on behalf of their daughter after she was sexually

assaulted at a Pennsylvania summer camp. Camp Jaycee, 197 N.J. at 136-37. The Camp Jaycee

court determined that Pennsylvania law applied even though the camp was incorporated in New

Jersey. Pennsylvania was the only location in which the defendant operated its summer camp, and

thus the camp was a permanent fixture of that location, making Pennsylvania the camp’s principal

place of business. Id. at 146-47.



                                                    9
Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 10 of 15 PageID: 3612



        Unlike the summer camp in Camp Jaycee, the De Blocks’ farm is not a permanent fixture

 of the church. Although Plaintiff’s injury occurred at the De Blocks’ farm, Plaintiffs injury in

 New Jersey is fortuitous because New Jersey bears little connection to the relationship of the

 parties. Plaintiff testified it was her first time attending the Fellowship Event, is originally from

 Panama, and had never been on a hayride before. (See West Dep. 122:9-11; 248:16).

        The Pennsylvania Supreme Court abrogated the doctrine of charitable immunity decades

 ago because it believed that charitable immunity “tends to foster neglect while liability tends to

 induce care and caution.” Flagiello, 417 Pa. at 505. The concurring opinion in the court’s

 landmark decision abolishing charitable immunity noted that “[pjersonal injury is no less painful,

 disabling, costly or damage producing simply because negligent harm is inflicted in or by a

 charitable institution rather than a non-charitable one. It should be no more protected by law.”

Flagiello, 417 Pa. at 518 (Roberts, J., concurring); see Nolan v. Tifereth Israel Synagogue ofMount

 Carmel, Pa. Inc., 425 Pa. 106, 108-109, 227 A.2d 675, 676 (1967).

        Much of the conduct causing Plaintiffs injury occurred in Pennsylvania. As Plaintiff

 avers, the “genesis” of the event and planning of the event transpired at a Board of Elders meeting

at Calvary’s church in which the board asked Robert De Block whether the event could be held at

the farm. (See Pl.’s Br. in Response to Calvary’s Summ. J. Mot. 23, 25, ECF No. 31). In addition,

the Fellowship Event was advertised in the church’s bulletin, which was distributed in the church;

and Calvary’s Pastor announced the event during church services. (De Block SOMF J 9).

        Pennsylvania’s ties to the occurrence and the parties are strong. The choice-of-law analysis

is a close one, but favors Pennsylvania as having the predominant interest on the issue of charitable

immunity. Neither the De Blocks, nor Calvary, are entitled to the protection of New Jersey’s

Charitable Immunity Act.



                                                  10
Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 11 of 15 PageID: 3613



                                                    Iv.

         The next question is whether the De Blocks are liable for Plaintiff’s injury. Because there

 are genuine disputes of fact about whether the De Blocks breached their duty owed to Plaintiff

 while she was on their farm, summary judgment is denied. The Court applies New Jersey premises

 liability law as it is similar to that of Pennsylvania.3

         To establish a cause of action for negligence under New Jersey law, a plaintiff must prove

 four elements: “(1) a duty of care, (2) a breach of that duty, (3) proximate cause, and (4) actual

damages.” Townsend v. Pierre, 221 N.J. 36, 51, 110 A.3d 52, 61(2015) (citation omitted). A

landowner generally has a non-delegable duty to use reasonable care to protect invitees against

known or reasonably discoverable dangers. Dawson v. Bunker Hill Plaza Assocs., 289 N.J. Super.

309, 317, 673 A.2d 847, 851, cert. denied, 146 N.J. 569, 683 A.2d 1164 (1996).

        The duty owed by an occupier of land to third persons coming on that land involves an

inquiry identifying, weighing, and balancing several factors—the relationship of the parties, the

nature of the attendant risk, the opportunity and ability to exercise care, and considerations of

public policy. Brunson v. Affinity Fed. Credit Union, 199 N.J. 381, 403, 972 A.2d 1112, 1124

(2009) (citation omitted). New Jersey common law has developed well-defined categories based

on the status of the plaintiff: invitee, licensee, or trespasser. See Estate ofDesir ex rel. Estiverne

v. Vertus, 214 N.J. 303, 316, 69 A.3d 1247, 1254 (2013). If the plaintiff falls into one of the

predetermined categories, then the category itself establishes the duty, and the Court need not

weigh the above factors to determine if a duty is owed. See Rowe v. Mazel Thirty, LLC, 209 N.J.

35, 45, 34 A.3d 1248, 1254 (2012) (“The common law categories [of invitee, licensee, and



  The Court rejects De Blocks’ argument that the Landowners’ Liability Act, N.J. Stat. Ann. §
2A:42A-3, applies because the Fellowship Event was not open to the public, and Plaintiff was an
invited guest on the De Blocks’ property. The De Blocks cannot claim immunity under the Act.
                                                    11
Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 12 of 15 PageID: 3614



     trespasser] are a shorthand.         .   .   for the duty analysis; they, too, are based on the relationship of the

     parties, the nature of the risk, the ability to exercise care, and considerations of public policy. The

     only difference is that.. the duty analysis has already been performed[.]”).
                                      .




            In this case, Plaintiff and the De Blocks agree that Plaintiff was an invitee4 on the De

     Blocks’ farm at the time of her injury. The duty a landowner owes to an invitee is that of reasonable

     care to guard against any dangerous conditions on his property that the owner either knows about

 or should have discovered. Rowe, 209 N.J. at 44. That standard of care also includes the duty to

 conduct a reasonable inspection to discover latent dangerous conditions. Id.

            The De Blocks contend that they owed no duty to warn Plaintiff of the “open and obvious

 risks” associated with boarding and exiting the wagon for the hayride. (De Block Moving Br. 18).

 The De Blocks cite the proposition that landowners are not required “to protect the invitee against

 dangers which are known to him, or which are so apparent that he may reasonably be expected to

 discover them.      .   .   .“   Lokar v. Church ofthe Sacred Heart, Mount Ephraim, 24 N.J. 549, 552, 133

 A.2d 12, 14 (1957) (citation omitted). The De Blocks also maintain that Plaintiff assumed the risk

 of any injury when she elected to participate in the hayride.

            At the outset, the defense of assumption of risk is not recognized in New Jersey in normal

negligence actions. See Cordy v. Sherwin Williams Co., 975 F. Supp. 639, 647 (D.N.J. 1997)

(“Assumption of risk and contributory negligence are no longer valid defenses under New Jersey

law, and thus those defenses will be dismissed.”). Moreover, there are genuine disputes of material

fact about whether the De Blocks failed to exercise reasonable care in preventing risks of harm to

the Plaintiff, and whether Plaintiff was aware of the attendant dangers of the wagons and hay bales.




 An “invitee comes by invitation, express or implied, generally for some business purpose of the
‘‘




owner.” Rowe, 209 N.J. at 43; see Weber v. United States, 991 F. Supp. 694, 699 (D.N.J. 1998).
                                                                  12
Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 13 of 15 PageID: 3615



 For example, the parties dispute the content of the safety instructions Robert De Block provided

 to the attendees regarding wagon safety. The parties also contend whether assistance was provided

 to Plaintiff and others in boarding and exiting the wagons. “Liability in the ordinary case will

 depend on the jury’s resolution of the questions of breach of duty and proximate causation, which

 usually involve questions of fact that should not be decided by a court as a matter of law.” Dennis

 A. Drazin, New Jersey Premises Liability 52 (2020 ed.) (citing Arvanitis v. Hios, 307 N.J. Super.

 577, 705 A.2d 355, 357 (App. Div. 1998)). These disputed material facts demonstrate that the De

 Blocks’ liability for Plaintiffs injuries is a question of fact for a jury to decide. Accordingly, the

 De Block’s summary judgment motion is denied.

                                                   VI.

        The final issue in this case concerns the liability, if any, of Third-Party Defendant, Calvary

Bible Church. In the De Blocks’ Third-Party Complaint against Calvary, the De Blocks claim

common law contribution and indemnification against Calvary, alleging that Plaintiffs injuries

were caused in whole or in part by the negligent acts of Calvary. (See Third-Party Compi.).

Specifically, the De Blocks assert that Calvary was “a beneficiary, organizer, and/or planner” of

the Fellowship Event, and “provided materials, goods, and services” including the hay bales that

injured Plaintiff. (Third-Party Compl.   ¶ 3-4).
        It is generally recognized that a party will not be liable for common law contribution or

indemnification unless it is primarily liable for some independent wrong. Stearns & Foster

Bedding Co. v. Franklin Holding Corp., 947 F. Supp. 790, 812 (D.N.J. 1996); see Rodin

Properties-Shore Mall, N. V. v. Cushman & Wakefield, 49 F. Supp. 2d 728, 740 (D.N.J. 1999). A

cause of action for contribution arises “when two or more persons become liable in tort to the same

person for the same harm.” Stearns & Foster, 947 F. Supp. at 812 (quoting Restatement (Second)



                                                   13
Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 14 of 15 PageID: 3616



 of Torts   § 886A(1) (1977)) (quotation marks omitted). Indemnity comes into play “if two persons
 are liable in tort to a third person for the same harm and one of them discharges the liability of

 both.” Id. (quoting Restatement (Second) of Torts     § 886B(l) (1977)) (quotation marks omitted).
 “It is settled that indemnity may not ordinarily be obtained by a party who has been at fault.” Cartel

 Capital Corp. v. Fireco ofNew Jersey, 81 N.J. 548, 566, 410 A.2d 674, 683 (1980).

        In this case, the facts demonstrate that Calvary is not ajoint tortfeasor. There is no dispute

that the Fellowship Event was held on the De Blocks’ farm. Importantly, the De Blocks have not

presented facts to suggest that Calvary supplied the wagons, tractors, hay bales, and other farm

equipment used on the De Blocks’ farm during the event and that allegedly caused Plaintiff’s

injuries. Although the De Blocks assert in their Third-Party Complaint that Calvary supplied the

materials, equipment, and goods for the Fellowship Event, the De Blocks fail to cite to any

evidence to support their contention.         In fact, Robert De Block’s deposition testimony

demonstrates that it was he who provided the bales of hay for use as seats on the wagons as well

as for use as steps onto and off of the wagons. (Robert De Block Dep. 36:24-25, 63:12-18).

        Furthermore, the fact that the event was advertised in the church’s bulletin, and during

church services, (see De Block SOMF       ¶ 9), is immaterial because Plaintiff’s injury occurred on
the De Blocks’ farm through the use of the De Blocks’ farming equipment. Therefore, the facts

reveal that Calvary was not ajoint tortfeasor in this case, and as such, Calvary’s summary judgment

motion is granted.

                                               ORDER

        This matter, having come before the Court on summary judgment motions filed by the De

Blocks, Defendant/Third-Party Plaintiffs (ECF No. 25), and Calvary Bible Church of East

Stroudsburg, Inc., Third-Party Defendant (ECF No. 24), and the Court having carefully reviewed



                                                  14
Case 3:17-cv-08894-PGS-DEA Document 40 Filed 09/30/20 Page 15 of 15 PageID: 3617



 and taken into consideration the submissions of the parties, as well as the arguments and exhibits

 therein presented, and for good cause shown, and for all of the foregoing reasons,

        IT IS on this 30th day of September 2020,

        ORDERED that the De Blocks’ Motion for Summary Judgment (ECF No. 25) is

 DENIED; and it is further

        ORDERED that Calvary Bible Church of East Stroudsburg, Inc.’s Motion for Summary

 Judgment (ECF No. 24) is GRANTED; and it is further

        ORDERED that Phebe De Block’s Motion for Summary Judgment (ECF No. 25) is

 GRANTED.




                                               PETER G. SHERIDAN, U.S.D.J.




                                                15
